Citation Nr: 0945651	
Decision Date: 12/01/09    Archive Date: 12/08/09	

DOCKET NO.  08-34 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
VARO in Albuquerque, New Mexico, that denied entitlement to 
the benefits sought.

For reasons which will be set forth below, the appeal is 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the Veteran should further 
action be required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims at issue.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist the Veteran in developing facts pertinent to a claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The record reflects the Veteran has not been accorded 
examinations by VA with regard to the issues at hand.  He has 
requested that he be scheduled for such examinations.  The 
Board notes that under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in a service connection claim, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and 
(4) when there is insufficient competent medical evidence on 
file for VA to make a decision on the claim.  

In this case, a review of the record is without competent 
medical evidence indicating that the claimed disabilities may 
be associated with military service or the service-connected 
disability.  The Board notes that a review of the record 
reveals a lack of continuity of symptomatology from a medical 
standpoint for the years between service and present.  
However, the Veteran's service treatment records show that he 
was seen on several occasions during service for respiratory 
problems.  He was given diagnoses of acute respiratory 
disease, an upper respiratory infection, and pharyngitis on 
those occasions.  He was also seen on one occasion in service 
for head trauma and on another occasion for a complaint of 
ear pain.  Unfortunately, the service treatment records 
available do not include the report of any separation 
examination the Veteran might have been accorded.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The Veteran should be contacted and 
asked to provide information with regard 
to treatment and/or evaluation he has 
received for respiratory difficulties 
and/or tinnitus in the years between 
service separation and the present time.  
Based on the information received from 
him, appropriate action should be taken 
to obtain records of treatment or 
evaluation by health care providers, 
whether VA or non-VA.  If the Veteran did 
not receive any post service medical 
care, he should so indicate.  If he does 
refer to treatment, attempts to obtain 
records should be documented.  If no 
records are available, this should also 
be reflected in the evidence of record.

2.  The Veteran should be scheduled for 
an examination by a physician 
knowledgeable in respiratory disorders 
for the purpose of determining whether 
there is a causal nexus between his 
active military service and any current 
chronic respiratory disorder.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
has been accomplished.  All appropriate 
tests should be conducted, and all 
pertinent disabilities associated with 
the respiratory system found to be 
present should be diagnosed.  The 
examiner should provide an opinion as to 
whether it is more likely than not (that 
is, probability greater than 50 percent) 
at least as likely as not (that is, 
probability of 50 percent), or less 
likely than not (that is, probability of 
less than 50 percent) any current 
respiratory disability had its origin in 
service or is in any way related to the 
veteran's active service.  Any opinion 
expressed should be supported by a 
complete rationale.  If the examiner is 
not able to provide the requested opinion 
without resorting to speculation, this 
should be so stated and he or she must 
discuss why such an opinion is not 
possible. 

3.  The Veteran should also be accorded 
an examination by a physician 
knowledgeable in audiology for the 
purpose of determining whether or not he 
has tinnitus and, if so, whether it is 
related to his military service.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
has been accomplished.  The examiner 
should provide an opinion as to whether 
in his or her opinion it is more likely 
than not that any current tinnitus had 
its origin in service or is in any way 
related to the Veteran's active service, 
to include whether the tinnitus is 
related in any way to chronic respiratory 
difficulties the Veteran has complained 
of.  Any opinion expressed should be 
supported by complete rationale.  If the 
examiner is not able to provide the 
requested opinion without resort to 
speculation, this should be so stated and 
he or she should discuss why such an 
opinion is not possible.

4.  After the above is completed to the 
extent possible, VA should review and 
readjudicate the claims.  If the benefits 
sought are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2009), failure to cooperate by not attending a requested VA 
examination will result in an adverse determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 





2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



